Citation Nr: 0613185	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  97-14 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dental condition 
(temporomandibular joint [TMJ] dysfunction) related to dental 
trauma.  

2.  Entitlement to a disability evaluation greater than 20 
percent for residuals of a fracture of the first metatarsal 
of the right foot, with associated right ankle instability.  

3.  Entitlement to a disability evaluation greater than 30 
percent for residuals of fractures of the second and third 
metatarsals and cuboid bones of the left foot, with 
associated left ankle instability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's dental condition was not caused by his 
active service from November 1969 to November 1973 or by his 
service-connected residuals of a mandibular fracture.  

2.  The evidence does not show that the veteran's right ankle 
injury is severe.  

3.  The evidence does not show that the veteran has lost use 
of his left foot.  


CONCLUSIONS OF LAW

1.  Service connection for TMJ is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005). 

2.  The criteria for a higher rating for residuals of a 
fracture of the first metatarsal of the right foot, with 
associated right ankle instability, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.71a, Diagnostic Codes (DC) 5271, 5284 (2005).

3.  The criteria for a higher rating for residuals of 
fractures of the second and third metatarsals and cuboid 
bones of the left foot, with associated left ankle 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, DCs 
5271, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A disability may be service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran suffers from preauricular pain 
without muscle tenderness.  He wears full dentures.  Thus, he 
has a current dental disability. 

The veteran contends that he has TMJ, which he believes was 
caused by his service-connected residuals of a left 
mandibular fracture.  Prior to November 2003, the veteran's 
dental claim was a claim for service connection for a dental 
condition due to dental trauma in service, TMJ was not 
specified.  In November 2003, the veteran amended his claim 
to show service connection for TMJ secondary to his service-
connected residuals of a left mandible fracture.  

A September 2004 VA dental examination shows that the veteran 
is edentulous and that his soft tissues were normal.  His 
dentures were described as "minimally serviceable" due to 
wear and alveolar ridge resorption.  The veteran's lower 
denture was unstable, with unstable occlusion.  The veteran's 
range of motion in his mandible was normal and painless.  The 
examiner detected a minimal joint click during palpitation of 
the left TMJ, but not with every opening of the jaw.  The 
examiner noted that opening the jaw did not cause 
preauricular pain.  The veteran's pain was localized over the 
Masseter muscle and the examiner speculated that it may be 
secondary to an ill-fitting denture with uneven wear or 
occlusal surfaces.  The examiner diagnosed the veteran with 
no residuals, status post non-displaced fracture of the 
mandible and ill-fitting dentures with alveolar resorption 
and occlusal wear.  

The examiner noted that the veteran's 1972 fracture received 
"minimal attention."  Treatment consisted of recommending 
that the veteran eat soft foods.  No intermaxillary fixation 
for six weeks was required.  The examiner concluded that it 
was "doubtful" and "less than 50-50" that the original 
1972 fracture was the cause of the veteran's current 
preauricular pain.  Such a medical opinion provides highly 
probative evidence against this claim.   

A March 2004 VA dental consult notes that the veteran's left 
preauricular pain did not appear to be dentally or TMJ-
related, providing more evidence against this claim.  At the 
March 2004 dental consult, the veteran had full range of 
motion of the jaw without pops, clicks, or crepitus of the 
left or right joint.  The examiner concluded that the 
preauricular pain might be muscle-related.  The veteran was 
referred to an ear, nose, and throat (ENT) specialist, who 
could not show clear cause for the veteran's left 
preauricular pain.  The veteran had normal hearing in both 
ears.  The ENT examiner concluded that the veteran might have 
an early stage of TMJ dysfunction, providing limited evidence 
in support of a finding that the veteran has TMJ dysfunction, 
but no evidence in support of a finding that this disorder is 
related to service or a service connected disability.   

A January 2004 VA dental examination noted that the veteran 
fractured his left mandible in 1972, while in the miliary.  
At the time of the fracture, the veteran's maxilla was 
edentulous and he was wearing upper dentures, which cracked 
some of his lower teeth.  His remaining lower teeth were 
extracted after service.  The veteran reported in January 
2004 that he had pain in the left TMJ area while chewing and 
sometimes his left ear became sore.  The examination showed 
that his soft tissues were normal.  Palpitation and 
auscultation of both TMJs produced normal joint sounds.  The 
examiner concluded that the left preauricular pain was not 
dental in origin and it did not relate to his TMJ 
dysfunction.  

The veteran was treated at a VA Medical Center (VAMC) in 
August 2003 for left periauricular pain without muscle 
tenderness.  He had an x-ray of his jaw in December 2003 and 
it did not show any dental or mandibular fracture or 
dislocation of the mandible.  

The veteran underwent a VA dental examination in May 2000.  
The veteran's mandibular anterior alveolar mucosa was loose 
and flabby, indicating resorption of the residual alveolar 
ridge.  The veteran's mandibular range of motion was normal 
with no loss of function.  Bilateral palpitation of his TMJs 
revealed normal joint sounds.  The 1972 fracture site was 
well healed and stable.  X-rays showed a "very slight" 
discontinuity defect in the cortical plate of the anterior 
ramus inferior to the coronoid process on the left side.  The 
examiner noted that the discontinuity probably represented 
the fracture site.  The examiner concluded that there was no 
evidence of TMJ dysfunction, providing more highly probative 
evidence against this claim.  

The Board finds that the examinations and facts cited above, 
as a whole, provide evidence against the claim for service 
connection.  

In addition to there being no clear diagnosis of TMJ 
dysfunction, and highly probative evidence against such a 
finding, there is no competent medical evidence linking the 
veteran's current complaints of left preauricular pain to his 
in-service mandible fracture and resulting dental treatment.  
Although the veteran has been treated repeatedly for left 
preauricular pain, medical evidence of record does not 
provide a clear diagnosis of TMJ dysfunction or another 
dental cause for his pain and there is no medical evidence 
establishing a link between the pain and his service or to 
his service-connected left mandible fracture.  

With regard to the veteran's own opinion that he has TMJ 
dysfunction and that it is caused by his service-connected 
left mandible fracture, the veteran does not have the medical 
expertise to find that his current disorder is related to 
service many years ago.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board finds that 
the preponderance of the evidence is against service 
connection for a dental condition on a direct basis or 
secondary to the veteran's service-connected residuals of a 
left mandible fracture.  38 U.S.C.A. § 5107(b).  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected residuals of a fracture of the 
first metatarsal of the right foot, with associated right 
ankle instability, and residuals of fractures of the second 
and third metatarsals and cuboid bones of the left foot, with 
associated left ankle instability.  Currently, his right 
ankle is evaluated as 20 percent disabling and his left ankle 
is evaluated as 30 percent disabling.  His ankle disabilities 
are currently rated by analogy under DC 5271-5284, limitation 
of motion of the ankle and foot injuries.  38 C.F.R. § 4.71a.  

Under DC 5271, a 20 percent rating is warranted for marked 
limitation of motion of the ankle.  There is no higher rating 
available.  Under DC 5284, a 20 percent evaluation is 
warranted when the foot injury is moderately severe.  A 30 
percent rating is warranted where the injury is severe.  
There is no higher available evaluation under DC 5284.  Note 
(1) of DC 5284 states that if there is actual loss of use of 
the foot, which is clearly not found in this case, a 40 
percent evaluation should be assigned.  38 C.F.R. § 4.17a, DC 
5284.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

The Board notes that there is no evidence of ankylosis of the 
ankle to warrant application of DC 5270, ankylosis of the 
subastragalar or tarsal joint to warrant application of DC 
5272, or malunion of the os calcis or astragalus to warrant 
application of DC 5273.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

The veteran's right ankle disability is currently rated as 20 
percent disabling.  Under DC 5271, 20 percent is the highest 
available evaluation.  Under DC 5284, the veteran's injury 
must be severe in order to warrant a 30 percent evaluation.  

VA treatment records indicate that the veteran wears ankle 
braces, neoprene sleeves, knee braces, and arch supports.  
The veteran underwent a VA bones examination in July 2005 to 
assess whether his right leg was shortened.  The examiner 
studied x-rays of his ankles in addition to assessing the 
veteran's leg condition, which is not on appeal at this time.  
His gait was slightly slower than normal.  His x-rays 
revealed no injury to his ankle joints.  The veteran reported 
painful flare-ups in his feet.  

In July 2005, the veteran underwent a VA foot examination to 
determine the current severity of his ankle disabilities.  
The examiner noted that the pain in the veteran's left foot 
was greater than his right, due to a calcaneocuboid fusion of 
the left foot in 2004.  The veteran joined a VA pain 
management inpatient program and showed some improvement.  He 
was fully independent in his activities of daily living 
(ADLs).  He had painful flare-ups bilaterally.  The veteran 
had darkened and widened, but non painful scars on his left 
foot.  He had pes cavus deformities bilaterally.  He 
experienced pain at the posterior aspect of the left ankle at 
the site of a previous tendon graft.  His peroneal tendons 
were intact and no longer subluxed.  

X-rays showed fusion of the calcaneoid joint in his left foot 
as well as osteopenia.  He had degenerative changes on the 
Lisfranc joints bilaterally.  The examiner opined that the 
veteran would have an additional 10 degrees of range of 
motion loss due to pain or after repeated use or during 
flare-ups.  There was evidence of limitations with standing 
and walking, but no evidence to support a higher evaluation.  
Overall, the Board finds this report provides evidence 
against this claim.  

At an August 2004 VA orthopedic examination, the veteran's 
range of motion was the same in both ankles: dorsiflexion of 
5/20 degrees and plantar flexion of 30/45 degrees.  There was 
no additional loss of range of motion due to pain, weakness, 
lack of endurance, or fatigability.  The veteran reported 
daily bilateral ankle pain.  He took Oxycodone for pain 
management.  There was tenderness to palpitation and 
manipulation of both feet, especially with deep palpitation 
of the metatarsal area.  He had mild bilaterally ankle 
instability, worse in his left ankle.  There was no evidence 
of edema or weakness.  Diagnoses were bilateral ankle strain 
and residuals for fractured second and third metatarsals and 
cuboid, with associated left ankle instability.  

Medical evidence of record does not show that the veteran's 
right ankle disability is severe.  He has mild instability 
and pain on palpitation and manipulation, with increased pain 
with long periods of walking or standing.  He is capable of 
doing ADLs independently and can walk without the assistance 
of a cane.  His right ankle disability does not meet the 
criteria for a 30 percent evaluation.  The post-service 
medical records, overall, provide evidence against this 
claim.  

At the August 2004 examination, the examiner found symptoms 
of a severe foot injury of the veteran's left foot.  In 
addition to the bilateral ankle disability symptoms, the 
veteran had mild ankle instability, fatigability, and 
weakness with long periods of standing or walking.  There was 
evidence of abnormal weight bearing on the left foot.  The 
veteran's gait also favored his left foot.  The veteran is 
sometimes required to use a cane to walk due to left ankle 
instability.  

However, the evidence does not show that the veteran's left 
foot injury is equivalent to the loss of use of his foot.  He 
can walk without a cane and while he has some limitation of 
motion, and he remains able to move his foot and ankle.  
Thus, a 40 percent evaluation is not warranted in this case.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatiguability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Review of the evidence of record reveals that the veteran has 
not sustained functional loss to a degree severe enough to 
warrant a higher rating for either ankle.  The July 2005 
examiner noted that the veteran would have an additional 10 
degrees of range of motion loss due to pain or after repeated 
use or during flare-ups.  The August 2004 VA examination 
stated that there was no additional loss due to pain, 
weakness, lack of endurance, or fatigability.  There was no 
evidence of incoordination, weakness, or atrophy from disuse 
of either ankle.  The functional loss described by the July 
2005 examiner is not sufficient to award a higher rating.  
Without considering pain, the current evaluations could not 
be justified. 

Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a 40 percent evaluation for the left ankle 
or a 30 percent evaluation for the right ankle under DC 5271-
5284.  

Additionally, the Board finds no reason to refer the case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for residuals of a fracture of the first metatarsal 
of the right foot, with associated right ankle instability 
and against a disability rating greater than 30 percent for 
residuals of fractures of the second and third metatarsals 
and cuboid bones of the left foot, with associated left ankle 
instability.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in December 2005, May 2004, and August 2001, as well as 
information provided in the November 2005 statement of the 
case (SOC) and February 2005 supplemental statement of the 
case (SSOC), the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the November 2005 
SOC and February 2005 SSOC include the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the RO did not provide VCAA notice prior 
to the adverse decision on appeal, which was issued in 
September 1992, eight years prior to the enactment of the 
VCAA.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, as the Board has already determined that the veteran 
has received all required VCAA notice, any defect in timing 
of the VCAA notice results in no prejudice to the veteran and 
therefore constitutes harmless error.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); 38 C.F.R. 
§ 20.1102 (2005) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).  

The RO specifically asked the veteran to provide any evidence 
in his possession that pertains to his claim in its December 
2005 letter. Pelegrini, 18 Vet. App. at 120-21.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in 
pervious VCAA letters is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim for service connection was granted.  However, since the 
veteran's claim for service connection for a dental condition 
is being denied, no disability rating or effective date will 
be assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the September 1998 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


ORDER

Service connection for TMJ related to dental trauma (other 
than already service-connected residuals of a left mandible 
fracture) is denied.  

A disability evaluation greater than 20 percent for residuals 
of a fracture of the first metatarsal of the right foot, with 
associated right ankle instability is denied.  

A disability evaluation greater than 30 percent for residuals 
of fractures of the second and third metatarsals and cuboid 
bones of the left foot, with associated left ankle 
instability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


